Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 1 of 58 Page ID #:1136




                          EXHIBIT A
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 2 of 58 Page ID #:1137




                                Case#:                      784065-17-0014
                                Recording:                  170925_0021
                                Date:                       09/25/2017
                                Time:                       04:19PM
                                Participants:               S/A DUNCAN, Kyle [Special Agent
                                                            S/A HART [Special Agent]
                                                            ARAO, Edward




                                Transcribed by:             N. Escamilla
                                Reviewed by:                A. Snyder




 Legend:
 []    = Brackets are used to separate the transcriber’s/translator’s remarks
         from the original words spoken.
 [U/I] = Unidentified, Unintelligible diction.
 [PH] = Phonetic transcription.
 [sic] =The preceding is written intentionally or is copied verbatim from its original,
         even if it appears to be a mistake.




 Case #: 784065-17-0014                           Page 1 of 57
 Recording: 170925_0021
 Transcribed by: N. Escamilla
 Reviewed by: A. Snyder                                                            USAO_032742
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 3 of 58 Page ID #:1138




         NAME                                                  TRANSCRIPTION

   S/A DUNCAN:                  It’s, uh, September twenty-fifth, twenty seventeenth.            It’s approximately
                                four nineteen pm.       Uh, SA Duncan, SA Hart going to uh attempt to
                                interview Edward Arao at Running Tactical. [Noises] [Pause]

   ARAO:                        What’s up, man?

   S/A DUNCAN:                  How you doing, sir?

   ARAO:                        What’s going on, man?

   S/A HART:                    Nice to see you again.        But [Stutters] [U/I] sit tight.   [U/I]—[Voices
                                overlap]

   S/A DUNCAN:                  [U/I] recognize me?

   ARAO:                        Yeah.      I, I—yeah.     I figured, I figured when…After that dude, I was
                                like, “Ah.” I was like, “That was kind of fishy, but, but yeah.” Um…

   S/A HART:                    [U/I].

   S/A DUNCAN:                  And we’ll get into why with that.         Um, so, uh—[Voices overlap]

   ARAO:                        Just like I don’t freakin’—like, I’ve never—anybody that—there’s only
                                one person that’s ever done that, at the gun show.          I was like, what the
                                fuck you thinking. [Voices in the background] But it was a male, black
                                with the, with the agency.         Kind of—I don’t know if it was you or not.

   S/A DUNCAN:                  It was not me.

   ARAO:                        No?

   S/A DUNCAN:                  [Laughing]


 Case #: 784065-17-0014                                 Page 2 of 57
 Recording: 170925_0021
 Transcribed by: N. Escamilla
 Reviewed by: A. Snyder                                                                         USAO_032743
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 4 of 58 Page ID #:1139




   ARAO:                        Ontario, Ontario gun show or, or I’m sitting there like…you gotta—And I
                                go, it couldn’t be this blatant.      You know?    So, I was like, I go, “Noo.
                                Let’s move them and go, go.” So, that’s the only time it’s ever happened
                                like that, so.

   S/A DUNCAN:                  So, I’m not sure—Uh, has anybody reached out to you saying we were
                                gonna probably come try and talk to you?

   ARAO:                        Yeah.    Car-Carlos.

   S/A DUNCAN:                  Yeah.

   ARAO:                        I talked to [U/I]—[Voices overlap]

   S/A DUNCAN:                  Okay.

   ARAO:                        He’s one of my good friends, though.          He, he hit me up.   He’s like, he’s
                                like, “Hey.      You know, I—these guys hit me up, and I signed, like, a
                                [U/I] stop and seize thing.” So…

   S/A DUNCAN:                  Yeah.

   ARAO:                        Uh I always try to think of, you know, what we were doing wrong
                                [Stutters] to [U/I] get this all going.   You know? Oh, and the one thing
                                that hit me up was the, when he did the audit.       The, the, the girl here.
                                You know?        Yeah, she’s a ball buster.    But she, she uh, she was [U/I].
                                I was like, “[U/I] what’s the, what’s the deal?” And she’s like, “Oh,
                                you—he could, you know, [U/I] deal or anything like that.” Dealer,
                                collector, you know, I don’t—you know, I—that’s what I thought was the
                                big difference, was if someone who was collecting, or who’s dealing.
                                ‘Cause he’s, he collects.       He doesn’t—like, he buys the high-end stuff.
                                You know?        So, some of his guns were just way out of our price range.


 Case #: 784065-17-0014                                Page 3 of 57
 Recording: 170925_0021
 Transcribed by: N. Escamilla
 Reviewed by: A. Snyder                                                                       USAO_032744
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 5 of 58 Page ID #:1140




   S/A DUNCAN:                  Yeah.

   ARAO:                        [U/I] a lot of people would walk past, so. [Clears throat]

   S/A DUNCAN:                  Um, so, the reason we wanted to talk you is, we just kind of wanted to get
                                an idea of how you guys operate here. Um, get a little bit of background.
                                Um, the, uh…thing.       You know, we’ll, we’ll get into, like, more specific
                                stuff that’s to like why I was here earlier, all that too.   Um, but I can tell
                                you, like, I don’t, I don’t have like—you’re not under arrest.      I don’t
                                have, like, an arrest warrant or anything like that.

   ARAO:                        All right. Sweet.       [Chuckles]

   S/A DUNCAN:                  Um…

   ARAO:                        Okay.

   S/A DUNCAN:                  So, uh, yeah.   So, for, for background, how long, uh, have you been, uh,
                                has Ronin existed?

   ARAO:                        Probably about two and a half years.

   S/A DUNCAN:                  Okay.

   ARAO:                        Uh, just about the li—‘cause we just renewed the license.        So, we’re on
                                our [U/I].   [Noises]

   S/A DUNCAN:                  How did you decide to get in that?




 Case #: 784065-17-0014                              Page 4 of 57
 Recording: 170925_0021
 Transcribed by: N. Escamilla
 Reviewed by: A. Snyder                                                                      USAO_032745
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 6 of 58 Page ID #:1141




   ARAO:                        Uh, first it was a hobby thing with me and my partner, John. We were
                                helping guys build an AR-Fifteen.      Then he got into army school, or
                                something like that.    So, we’re like, “Oh, hell.   Why don’t I just start
                                something, and then….” And it just blew up to where all the guys in South
                                Bay area—'cause we mostly deal with ninety-five percent of cops.         Most
                                of our business and, uh, well, as of last year.   But now it’s just freaking
                                dead ‘cause the laws changed [U/I].      But, um, we were busy up until
                                about last year, and then it just—[Vocalizes] non-existent now.       So, we
                                were doing that for about, uh, for about three years. And then it just
                                tapered off.   And we still do um parts and stuff for guys and [U/I] that
                                want to upgrade their AR’s and then, and that’s pretty much it.      Um,
                                handgun stuff, [U/I] not much of [U/I] business.      Um, you know, it’s, it’s
                                a market for the, the, the guns wasn’t very, [U/I]. The, the cost of them…

   S/A DUNCAN:                  Yeah.

   ARAO:                        The, the, the price margin, so we’re only making thirty, forty bucks a gun.
                                And so, we weren’t, you know, we weren’t trying to push [U/I] nothing.
                                A lot of places won’t be vendor—they won’t let us be vendors because we
                                don’t have a whole display set-up.     And…

   S/A DUNCAN:                  Mhm.

   ARAO:                        A whole fun shop.      So, a lot of places just basically denied us, and said,
                                “Hey, you guys don’t have like a really….”

   S/A DUNCAN:                  You talking about the gun shows?

   ARAO:                        No, no.   Just the, the business.

   S/A DUNCAN:                  Oh, oh.



 Case #: 784065-17-0014                             Page 5 of 57
 Recording: 170925_0021
 Transcribed by: N. Escamilla
 Reviewed by: A. Snyder                                                                     USAO_032746
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 7 of 58 Page ID #:1142




   ARAO:                        They want like, you know—you call Sig, and they’re like, “Okay, well,
                                we want you to have twenty guns on hand.” And then—[Voices overlap]

   S/A DUNCAN:                  I get what you’re saying, yeah.

   ARAO:                        “You gotta have a fun shot.           You have a, have—” [Voices overlap]

   S/A DUNCAN:                  Okay.

   ARAO:                        And basically, we want into, I wasn’t gonna advertise anything around the
                                shop because of what happened with, um—what’s the big place down in
                                [U/I] Valley?       Uh, Riffle Care [PH].      They got burged [sic].

   S/A DUNCAN:                  What happened there?

   ARAO:                        It was a—they all, they, their, their—they got burglarized and stuff.

   S/A DUNCAN:                  Oh, okay.

   ARAO:                        I was like, yeah, I’m not gonna advertise anything.         And nobody knows
                                it’s a gun shop unless they go look for the license.       And, so…

   S/A DUNCAN:                  Yeah.

   ARAO:                        That’s why the people come by here and they see rim and they’re like…
                                and they’ll call.

   S/A DUNCAN:                  Mhm.

   ARAO:                        So, that’s what—we’re mostly set up by appointment and that’s it, so.

   S/A DUNCAN:                  Gotcha.




 Case #: 784065-17-0014                                Page 6 of 57
 Recording: 170925_0021
 Transcribed by: N. Escamilla
 Reviewed by: A. Snyder                                                                        USAO_032747
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 8 of 58 Page ID #:1143




   ARAO:                        But other than that, I mean, that’s how we started, was in, you know.
                                Just, it was just [U/I].    Basically, from going to a hobby to running a
                                business.   And trying to make some money out of it.           And all the
                                money’s just been dumped into the, the business aspect.          But other than
                                that, nothing.   It’s not very profitable.     So. [Chuckles].

   S/A DUNCAN:                  Okay.

   S/A HART:                    It seems like, uh—you know, if you’re a hobbyist, I always recommend ot
                                for people that are like true hobbyist to get FFLs.       [U/I]—[Voices
                                overlap]

   ARAO:                        Oh, yeah, ‘cause we went to [U/I]—yeah.           We went to armory school,
                                and everything else.       And I was like, “Fuck, I paid four hundred and
                                seven dollars at a time for the Remington armory, and then another four
                                hundred and something that was for Colt.          And it’s like, “Okay, well, I’ll
                                give you a certificate [U/I].”       It’s a waste of not doing anything with it,
                                so.   Um, and then, I’m not even the armor at the, the—I’m not even a
                                range master here, so, you know.         My buddy John runs the range, and so
                                he does all that stuff, so.

   S/A DUNCAN:                  So then—all right.     So that’s Ronin.       So, how did the—I don’t wanna
                                say partnership.    How did the Ronin, slash, the thirty-eight Superman—
                                which has become this—[Voices overlap]

   ARAO:                        Oh that, that?

   S/A DUNCAN:                  This famous thing on, on the internet.

   ARAO:                        Yeah.

   S/A DUNCAN:                  How did that start?


 Case #: 784065-17-0014                               Page 7 of 57
 Recording: 170925_0021
 Transcribed by: N. Escamilla
 Reviewed by: A. Snyder                                                                        USAO_032748
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 9 of 58 Page ID #:1144




   ARAO:                        Ca-Carlos, he was, he’s the collector.          And he knew a few guys that
                                were, that doing the gun shows. [Smacks lips] And so, I was talking to
                                those guys.      And they were like, “Oh yeah, thirty-eight supers is freak—I
                                know—[U/I]. I’m not a thirty-eight super guy.             Uh, freaking, I’m like a
                                forty-five or nine milli-guy.         So, I was like, at that time, I, I never even
                                heard of the thirty-eight super.        You know?       Except for a thirty-eight
                                special.      Like—oh.    And they were like—then.           The guys that were on
                                the gun show um they’re Hispanic.            And so, it’s very big in Hispanic
                                culture.      So, I did some research.      And I was like, holy shit, this is
                                fucking—it is huge.       You know?         They, they bling out their, you know,
                                their guns and all that stuff.        So, um, they really spend their money into
                                it.    So, I was like, “Well, maybe that’s something where we can make
                                more money instead of doing that’s like selling less but making more.”
                                So, um, we ended up, uh, going to a few gun shows.              And then, it worked
                                out pretty good.      And we’re doing, you know, a gun here and a gun there.
                                But it wasn’t uh, I mean, the money, money-wise, it was a lot better than
                                making thirty dollars.

   S/A DUNCAN:                  Mhm.

   ARAO:                        You know?         We were making three hundred, four hundred dollars
                                deepening on if we’re able to sell a gun out.          And I mean, you had to put
                                in another—You had to put, you know, on top of the gun cost, you gotta
                                just, probably like eight hundred dollars.         You put another three, four,
                                five hundred dollars into the, the plating of the parts and the labor and all
                                that stuff.     You know, and you turn around and you sell it for close to
                                two.     You make three hundred bucks.           So, it—that—that’s where I was
                                thinking business-wise, I could make more money selling less.

   S/A DUNCAN:                  Mhm.


 Case #: 784065-17-0014                                Page 8 of 57
 Recording: 170925_0021
 Transcribed by: N. Escamilla
 Reviewed by: A. Snyder                                                                           USAO_032749
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 10 of 58 Page ID #:1145




    ARAO:                        So.   And, and then, it just, it was just talk between me and Carlos.
                                 ‘Cause we, we work in the same place.           Uh, we see each other like
                                 maybe once, once a week.         ‘Cause I, I work Sunday through Tuesday.
                                 He works Tuesday through Friday.            So, and I’m in patrol and he’s in the
                                 office, so.     That was just something we just thought, “Oh, we can go do
                                 this as a hobby.”     Like, with—'cause I have my license.         I just go out
                                 there and I can take care of all this stuff while I’m there.     And probably
                                 did the gun shows for about a year and a half, I think it was. Yeah.
                                 ‘Cause I was not into it. And it just went from there.

    S/A DUNCAN:                  Really?       Um, so, we’re seeing—like, going through AFS records, we see
                                 a lot of, some of the same names popping up.          But are there other people
                                 you kind of work with?

    ARAO:                        No.

    S/A DUNCAN:                  Other than—[I overlap]

    ARAO:                        That’s pretty much, uh—well, other than, um...just Carlos.          That’s—he
                                 deals a lot of the guns through me.

    S/A DUNCAN:                  Mhm.

    ARAO:                        Um, and then there was a few that I had done for him, when he had sold
                                 them to someone and, and they weren’t available to go to Turner’s.
                                 They, you know, whatever.            They, we, I’d meet them up here and then
                                 we’d do the transfer here.      Um.      But other than that, nobody, nobody
                                 else that we’re, we’re dealing with.

    S/A DUNCAN:                  Okay.

    ARAO:                        You know?


  Case #: 784065-17-0014                               Page 9 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                        USAO_032750
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 11 of 58 Page ID #:1146




    S/A DUNCAN:                  For, what about for uh, you mentioned you were, like, fixing up some of
                                 these thirty-eights [U/I]?      Was there anyone in particular that was
                                 supplying you with some of those…?

    ARAO:                        No.      We—[Voices overlap]

    S/A DUNCAN:                  Used parts and shit?

    ARAO:                        We uses, like, a jeweler for a couple times. There was a jeweler up in
                                 L.A. I don’t, I don’t have the guy’s information.      But it was just
                                 basically, tearing it down.     Send all the little parts. They plate them and
                                 then they engraved them.       And then send them back and then we’d put it
                                 together.    And that was pretty much…

    S/A DUNCAN:                  Oh.

    ARAO:                        That was pretty much it.

    S/A HART:                    Huh.

    ARAO:                        Yeah.     It was a pain in the ass.   So, [U/I]—[Voices overlap]

    S/A DUNCAN:                  [U/I].

    ARAO:                        Well, believe me, when it’s freakin’ a hundred parts, and you’re—and,
                                 it’s, you know, people are—some people would like—and, and it’s hard
                                 because people like gold.      People like silver.   And the people like the
                                 rose gold.    And…

    S/A DUNCAN:                  Yeah.




  Case #: 784065-17-0014                              Page 10 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                     USAO_032751
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 12 of 58 Page ID #:1147




    ARAO:                        If it’s not—you, you can’t make everybody happy.            And then, you’re
                                 just—look, if it’s just the one, then you’re focusing on that one particular
                                 party.     You know?     So, it’s, it’s a tough business.

    S/A DUNCAN:                  So, customers come to you first, and tell you what the wanted?          Or would
                                 you just make all those different things?       [Voices overlap]

    ARAO:                        No.      They’ll see, they’ll see enough—they’ll show, they’ll show a
                                 picture, and go, “Hey, we want—I was looking for something like this.”

    S/A DUNCAN:                  Mhm.

    ARAO:                        And we’ll be like, “Well, this is what it’s gonna cost you.” And some of
                                 them are like, “No, i’s too expensive.” Or we would tell them, “Well,
                                 you can buy the gun, and then you can find someone.” Um, we’d
                                 recommend, we’d, like, we sent them out to a couple, I think, uh, to Long
                                 Beach.      There was a guy who specializes in, in uh, doing the engraving
                                 and, and customizing like the trigger.       And, and, and basically, the Colts.
                                 He just basically does Colts.        And uh, I think he’s on Long Beach.       We
                                 sent a few people over there.        And he does the plating as well.    So.
                                 ‘Cause some platers, some platers are better than others.        And um some
                                 guys buff the guns better than others.       So, it, it all depends on the cost of
                                 what they want to spend.       We would just—most of the time, we’d just
                                 tell them, “Hey, go here.      You know?       Contact this person.” And, you
                                 know, whether they did or not, nobody knows.

    S/A DUNCAN:                  So, is that, were those people you met at, at the gun show or those people
                                 contacting Carlos on the street?

    ARAO:                        Those are—yeah.        Mostly, they would be guys that just meet at the gun
                                 show.



  Case #: 784065-17-0014                              Page 11 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                        USAO_032752
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 13 of 58 Page ID #:1148




    S/A DUNCAN:                  Okay.

    ARAO:                        I, I don’t know if it was through Carlos’s, um, Instagram or whatever.
                                 But you know, we, he would put out, “Hey.            We’re gonna be at the gun
                                 show.” Then all these guys would walk around and, and they find, they
                                 would find us.       And then uh, you just, uh, go from there.      And start, start
                                 talking to everybody there, so.

    S/A DUNCAN:                  Um, and then, sometimes, speaking of, of the Instagram, sometimes
                                 Carlos would advertise firearms on, uh, he, he’d put pictures of firearms
                                 for sale.     And sometimes they weren’t, they weren’t his.         Sometimes
                                 they belonged to other people.         So, did you ever ask him about that,
                                 or…?

    ARAO:                        Oh, those— yeah.         Those were—yeah, yeah.          Those were—yeah.
                                 Those were, like, some—yeah.           Some of the ones I had.     Um, I think
                                 they were, like, the…

    S/A DUNCAN:                  [U/I].

    ARAO:                        Yeah, that one.      That was the problem.       Yeah.

    S/A HART:                    Yeah.       [Chuckles]

    ARAO:                        So, that’s just, you know, it’s just in there.     And now it’s just collection
                                 dust now.       Now, I got I, I gotta get rid of it, ‘ause it’s—I’m the same
                                 way.     It’s, like, um, I like the old, like the nineteen twenty-nine.       Uh, I
                                 had actually just got one of those.       A nineteen twenty-nine, thirty-eight
                                 super.      So, I like the old, first-gen, well, first build, second build.
                                 And—‘cause it’s just a—I have, kind of, like, a history thing.          So, I was
                                 like, I’d rather have the older ones than the, the shiny new ones, so.



  Case #: 784065-17-0014                                Page 12 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                         USAO_032753
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 14 of 58 Page ID #:1149




    S/A DUNCAN:                  Mhm.

    ARAO:                        And, uh, to get those you—I mean, they, they run four, four to eight grand
                                 for some of them, so, you know?

    S/A DUNCAN:                  Okay.     Sounds good.    Uh, let’s see.     I guess, one other question I have
                                 was about when Carlos would, uh, sometimes people would respond to, to
                                 his pictures on Instagram.

    ARAO:                        Uh-huh.

    S/A DUNCAN:                  And he’d coordinate, and he had—once in a while he brought them here,
                                 um, to actually do the deal.        And [U/I]—[Voices overlap]

    ARAO:                        Right.    Well, [Stutters] yeah.      I would, actually talk to them.   Like, uh,
                                 I’d meet them.    And, and see what their—I, generally, I, I want to get a
                                 feel for the person who owns, is getting a gun.

    S/A DUNCAN:                  Mhm.

    ARAO:                        ‘Cause you know, I’m, I’m working lawfully.           I’m not trying to get, hand
                                 over some to somebody that I don’t really trust.        And that they, they
                                 don’t have you know, idea or anything.         That’s like—I, I like to get a feel
                                 for who, I’m, I’m dealing with.        So I talk to them personally before—and
                                 then, um, I’ll show them the gun here.        And then it goes from there.    So.

    S/A DUNCAN:                  So, was there ever a time that you saw someone that it just didn’t feel
                                 right?

    ARAO:                        Nah.     Um…well, it—[Voices overlap]

    S/A DUNCAN:                  Even that deal that went through, it didn’t go through?



  Case #: 784065-17-0014                             Page 13 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                       USAO_032754
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 15 of 58 Page ID #:1150




    ARAO:                        Yeah, we had, uh, we had two.           Uh, one was, uh—[Voices overlap]

    S/A DUNCAN:                  That didn’t go through?

    S/A DUNCAN:                  Not including this guy.

    ARAO:                        No, not that—but two.          [Laughter] These were—but one—they were
                                 both fakes, ‘cause one had a, I guess a DUI case pending. So, DOJ picked,
                                 kicked that through.        Uh, he went to court the following week, got that
                                 taken care of, and then came back and [U/I], and that went through. And
                                 another kid, uh, that wasn’t even a thirty.      That was, like, that was for a
                                 lower.   Uh, his ID was expired.         And he had gotten—‘cause DMV got
                                 that, uh, reinstated.      And, other than that, I mean, those two, I think those
                                 were the only two that I got ever kicked back.

    S/A HART:                    Hm.

    ARAO:                        Through uh Cal-DOJ.

    S/A HART:                    All right.

    ARAO:                        Um, but nothing, uh, nothing through like ATF or anything like that.
                                 I’ve had one person call, I think, uh to Tree Center.      And I never heard
                                 after that, what happened with that.

    S/A DUNCAN:                  Was there ever a time that—[U/I] what a straw [PH] purchase is?
                                 Where, like, someone that’s not heard of [U/I]—[Voices overlap]

    ARAO:                        Yeah, when someone’s gonna buy something for someone.

    S/A DUNCAN:                  Did you ever see, like, two people come in together?

    ARAO:                        Uh, well the two that came—[Voices overlap]


  Case #: 784065-17-0014                                 Page 14 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                       USAO_032755
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 16 of 58 Page ID #:1151




    S/A DUNCAN:                  Like a, like a woman coming n with, like, a boyfriend or something?
                                 Or…?

    ARAO:                        Yeah, I don’t remember.       I know I sold to a couple females.   But…I
                                 don’t know if they—she came in with her kid.

    S/A HART:                    Hm.

    ARAO:                        So, she, she, she brought her kid here.    I didn’t see a guy with her.   Um.
                                 And then the other females I saw, they’re all, they’re mostly, they’re cops.

    S/A HART:                    Mhm.

    ARAO:                        So, I mean, it’s, uh…yeah.      Not that I could tell that, you know,
                                 something like that.   I mean, the two, two of the guys did come in.      But
                                 they’re brothers.   But they both bought some.      That defeats the purpose
                                 of…

    S/A DUNCAN:                  What were their names?

    ARAO:                        Uh, I don’t, I don’t remember.      Um.   This is probably, maybe a year, a
                                 year ago, maybe.

    S/A DUNCAN:                  Do you remember where they were from?

    ARAO:                        Um, they’re from up North.

    S/A DUNCAN:                  Okay.

    ARAO:                        I think.   I think, dude say, uh, I want to say Bay area.   But somewhere—
                                 [Voices overlap]

    S/A HART:                    Salinas?



  Case #: 784065-17-0014                             Page 15 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                     USAO_032756
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 17 of 58 Page ID #:1152




    ARAO:                        Um, may—[Sighs] Would—that’s up in the bay area?

    S/A DUNCAN:                  Yeah.     It’s just, it’s a little bit south of [U/I]—[Voices overlap]

    ARAO:                        Yeah, I don’t—yeah.       I couldn’t tell you [U/I]—[Voices overlap]

    S/A DUNCAN:                  Yeah, I’ve never heard of it before either.

    ARAO:                        [Chuckles]

    S/A HART:                    So…

    S/A DUNCAN:                  So, they’re brothers?

    ARAO:                        Yeah.     Two brothers—[Voices overlap]

    S/A DUNCAN:                  Two brothers [U/I]?

    ARAO:                        Two brothers came here.        And they, they purchased a, a few guns.      And
                                 then, uh, I filled out the little, multiple transfer for multiple guns for just
                                 one of them.     ‘Cause [U/I] them too, so.

    S/A DUNCAN:                  Did anyone else from that family purchase anything?

    ARAO:                        No.     Just—[Voices overlap]

    S/A DUNCAN:                  Just the brothers?

    ARAO:                        Just the two brothers.    Yeah.

    S/A DUNCAN:                  ‘Cause you actually sold them to two brothers and a father.        Well, that’s
                                 one brother and a father, I should say.     One person and a, and his father; I
                                 should say.    Not brother.

    ARAO:                        No.     I think it was the two brothers.

  Case #: 784065-17-0014                              Page 16 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                      USAO_032757
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 18 of 58 Page ID #:1153




    S/A DUNCAN:                  Oh, okay.    Well, there’s, there’s [U/I]—[Voices overlap]

    ARAO:                        I mean, I’m pretty sure they were—yeah.

    S/A DUNCAN:                  I saw the—yeah.     I saw similar last names, so it could be other people
                                 that we’re, we’re speaking off.

    ARAO:                        Yeah, may—oh, may—well, maybe, yeah.              That—[Voices overlap]

    S/A DUNCAN:                  But there’s one that, there’s one that—[Voices overlap]

    ARAO:                        I know there’s two brothers.        I, I remember I sold them it was like four
                                 guns to two brothers, or something like that.       They were here at the same
                                 time, so, um, that one I can remember.

    S/A DUNCAN:                  And they were thirty-eights?        Or thirty-two [U/I]?

    ARAO:                        I—yeah.     They were just the regular, plain, thirty-eight supers.

    S/A DUNCAN:                  And it was just four that, that one time?      Or is that over the course of
                                 some time??     You met with them a few times?

    ARAO:                        I think it was just that one time.

    S/A DUNCAN:                  Oh, okay.

    ARAO:                        Yeah.   So, it was two.     I think it was two and two.     If I remember right.

    S/A DUNCAN:                  Um, and then, uh—and, you know, a lot of what we’re describing is also
                                 the reason why we’re here, too.        Because of—it’s—there’s definitely
                                 some issues with the way you guys are operating.

    ARAO:                        Okay.



  Case #: 784065-17-0014                             Page 17 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                      USAO_032758
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 19 of 58 Page ID #:1154




    S/A DUNCAN:                  Um, so, basically, Carlos, he’s, basically, what he’s doing, he’s dealing
                                 without a license.

    ARAO:                        Okay.

    S/A DUNCAN:                  And then, every time that he’s—you and him are, you know, working
                                 together.   He’s sending you over, he’s sending you guns over, sending
                                 customers over.      Things like that, you’re, it’s uh, you’re aiding in a
                                 betting, when you’re doing there.     So…

    ARAO:                        Even if I have the license and I’m selling or…?

    S/A DUNCAN:                  Yeah.

    ARAO:                        Is it—[Voices overlap]

    S/A DUNCAN:                  Because you’re, you know, you’re selling the gun for him.       And he—
                                 you know…

    ARAO:                        Okay.

    S/A DUNCAN:                  And uh, so, that plus the fact that every time you—so you guys have a
                                 corporation here.

    ARAO:                        Right.

    S/A DUNCAN:                  So when you’re transferring it over to yourself and then doing a private
                                 party transfer, it’s like you’re doing a straw purchase every time.

    ARAO:                        Really?

    S/A DUNCAN:                  Yeah.     So because you’re—[Voices overlap]

    ARAO:                        That’s—[Voices overlap]


  Case #: 784065-17-0014                              Page 18 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                    USAO_032759
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 20 of 58 Page ID #:1155




    S/A DUNCAN:                  You’re filling, you’re doing that forty-four seventy-three, you’re saying
                                 that guns for you.

    ARAO:                        Right.

    S/A DUNCAN:                  You’re transferring it to yourself and then you’re turning around and
                                 you’re selling it.

    S/A HART:                    Very short timeline.

    S/A DUNCAN:                  Yeah.

    ARAO:                        Right.      Well, even though we’re...

    S/A DUNCAN:                  Yeah.

    ARAO:                        Exempt from the roster, California roaster?

    S/A DUNCAN:                  Um, and that—[Voices overlap]

    S/A HART:                    It has nothing to do with that. It has to do with just the, the firearms.   Just
                                 because of—it doesn’t matter roster [U/I], it doesn’t matter.

    ARAO:                        Okay.

    S/A HART:                    For this.     We’re just talking about for federal, purposes of federal law.
                                 The FFL, it—the corporation has the FFL not you personally.         So once it
                                 gets transferred to you personally…

    ARAO:                        Okay.

    S/A HART:                    Just like a, anyone else selling a firearm.    But when you’re purchasing it,
                                 and then a week later you’re selling it, that forty-four seventy-three that—
                                 when you’re saying this is just for me…


  Case #: 784065-17-0014                               Page 19 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                     USAO_032760
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 21 of 58 Page ID #:1156




    ARAO:                        Right.

    S/A HART:                    That’s not, that’s not exactly true when you’re buying it for the purposes
                                 of just selling it, right after.        A short time after.

    ARAO:                        Okay.

    S/A DUNCAN:                  Right.

    S/A HART:                    So that’s where, that’s where the trouble is at.              Do you understand?   Or
                                 do you want me to…

    ARAO:                        Yeah.      Kind of.

    S/A HART:                    [U/I]?

    ARAO:                        Yeah.      Kinda—o-okay.

    S/A HART:                    It’s kind of hard.      I, I—our general council is the one that—this, this is
                                 well above us.        [U/I] law enforcement agencies all the way—[Voices
                                 overlap]

    ARAO:                        Yeah.      All right.

    S/A HART:                    Our, our division, our general council in DC…

    ARAO:                        Okay.

    S/A HART:                    Have gone through this.          And that’s, that’s the [U/I].

    ARAO:                        That’s—okay.          So that’s what the federal laws are saying?

    S/A HART:                    Yes.

    ARAO:                        Okay.

  Case #: 784065-17-0014                                 Page 20 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                              USAO_032761
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 22 of 58 Page ID #:1157




    S/A DUNCAN:                  And that’s…and the reason we’re here, and I called you directly is ‘cause
                                 we, we wanna handle this as low-key as we can.

    ARAO:                        Okay.

    S/A DUNCAN:                  You know?        We don’t want to make this some sort of big ordeal.

    ARAO:                        Right.

    S/A DUNCAN:                  Um.      Um.     But there are, there are a lot of issues.   And uh, you know?
                                 Not only that, but there were a lot of issues with your paperwork too.
                                 We’re, you know, a lot of, it looks like some multiple sales haven’t been
                                 filled out.     Some, uh, you know, there’s serial numbers that don’t match
                                 up with…

    ARAO:                        Uh-huh.

    S/A DUNCAN:                  Other guns.      So, and that could just be an honest mistake.     Um.   So,
                                 that’s why we want to come here and just, just talk to you, and just get a
                                 feel for you and what you’re…

    ARAO:                        Oh.     Yeah.

    S/A DUNCAN:                  And that’s why I was here.

    ARAO:                        [Coughs]

    S/A DUNCAN:                  Because I wanted to see…

    ARAO:                        Oh, how we operate or…

    S/A DUNCAN:                  Yeah.

    ARAO:                        How I operate and so forth.


  Case #: 784065-17-0014                               Page 21 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                       USAO_032762
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 23 of 58 Page ID #:1158




    S/A DUNCAN:                  Yeah.     So, uh, um, what’s, uh, your partner, uh, John, what’s his
                                 involvement here in, uh, in, in, in with Ronin—[Voices overlap]

    ARAO:                        Yeah.     He was the one—he was—no.           He was basically just the, the
                                 labor guy, building, and, and—pretty much, that’s what it was, is putting
                                 together the AR, you know, parts for, you know, the guys that wanted an
                                 AR [U/I], and that’s pretty much it.

    S/A DUNCAN:                  That’s what it sounded like.

    ARAO:                        Yeah.     It’s, I mean, he’s not—[Voices overlap]

    S/A DUNCAN:                  It doesn’t, it doesn’t sound like he’s doing very many of the transfers or
                                 anything like that.

    ARAO:                        Yeah, no.       He’s just, whatever he’s buying, he’s buying for himself, and
                                 so forth, so.

    S/A DUNCAN:                  Gotcha.

    ARAO:                        Um, yeah.       He’s, he’s not [U/I], I think, so.

    S/A DUNCAN:                  Yeah.

    ARAO:                        You know?

    S/A DUNCAN:                  So…

    ARAO:                        [Coughs]

    S/A DUNCAN:                  The way we’d like to handle this, and like I said., to keep this as lowkey as
                                 possible, is, we do have the paperwork that you can, you can sign to
                                 surrender your license.



  Case #: 784065-17-0014                               Page 22 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                      USAO_032763
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 24 of 58 Page ID #:1159




    ARAO:                        Okay.

    S/A DUNCAN:                  You surrender your FFL.       What happens after that is, I, you know, the,
                                 the ILI, the Industry Ops investigators, the people that came here and did
                                 the inspection?

    ARAO:                        Uh-huh.

    S/A DUNCAN:                  I would get with them.     They would contact you.     And they’d, basically,
                                 get with you, and go over what all you have to do.     And, and [U/I]
                                 basically, it comes down to you handing in all your paperwork, and then
                                 you would have to figure out what you’re gonna do with all the, your
                                 inventory.

    ARAO:                        Well, only—let me, I mean, I mean, like—I’ll—only—yeah.           I mean,
                                 I’ll—[Voices overlap]

    S/A HART:                    [U/I] answer [U/I]—[Voices overlap]

    S/A DUNCAN:                  The inventory [U/I] goes.

    ARAO:                        Yeah.     The inventory.    Okay.

    S/A DUNCAN:                  No, we don’t—it’s not like we’re gonna come in and seize it.

    ARAO:                        [Sighs]

    S/A DUNCAN:                  Uh, but I think that’s the best way for you to just do this, show that you
                                 were, you know, cooperating with us.      I know it sucks.    Uh, and it’s
                                 gonna avoid any of this being taken up…

    ARAO:                        [Sighs]

    S/A DUNCAN:                  Uh…

  Case #: 784065-17-0014                             Page 23 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                      USAO_032764
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 25 of 58 Page ID #:1160




    ARAO:                        Right.

    S/A DUNCAN:                  And being a, a bigger deal than, I guess, the way it should, than what it
                                 should be.     And, uh, so, it looks like you’re pondering right now.    So,
                                 I’ll let you think about it for a—[Voices overlap]

    ARAO:                        Yeah, I mean, that’s freakin’—well…

    S/A HART:                    We have some photos, too.

    S/A DUNCAN:                  Oh, yes.     [Voices overlap]

    ARAO:                        I didn’t, I wasn’t expecting the, to surrender the lot, the license and all that
                                 stuff too.    So, um…

    S/A DUNCAN:                  It’s…

    ARAO:                        Shit.     That’s…

    S/A DUNCAN:                  It is a—I, I know it’s—there’s a lot to kind of, I guess you’d say, wrap
                                 your head around.       But it is, I guess you’d say, more serious than you
                                 would, than you would think.          Um.   And—but at the same time, we’d
                                 like to make it to where it’s, you know, we keep it lowkey, and not make a
                                 big deal.

    ARAO:                        Mhm.

    S/A DUNCAN:                  Um.      You, while you think about that, I do have some photos.      I was
                                 gonna see if you recognize any of these people.

    ARAO:                        Yeah.

    S/A DUNCAN:                  Uh.      If you could help us out with that. [Noises] Uh, uh, it looks like
                                 you’ve got an idea of where you want to start there.

  Case #: 784065-17-0014                               Page 24 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                      USAO_032765
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 26 of 58 Page ID #:1161




    S/A HART:                    Oh, it’s—Recognize this individual?

    ARAO:                        No.

    S/A HART:                    All right. All right. Recognize this individual?

    ARAO:                        Yeah.

    S/A HART:                    All right then.    Who’s that?

    ARAO:                        Um.     I call him Chuy [PH].        Basically, um, uh, met him at the gun
                                 show.    And, uh, [Sighs] he, I think he owns a restaurant, a restaurant
                                 business.   So, that’s—and he’s bought a few—yeah.           He’s bought a few
                                 from us, and from me.

    S/A DUNCAN:                  Do you know how, how you ended up getting introduced to him?

    ARAO:                        Um.     Yeah.     That was uh, the, through the gun show.

    S/A DUNCAN:                  Through gun shows?

    ARAO:                        Yeah.

    S/A DUNCAN:                  Okay.    Um.      So, it wasn’t—he didn’t know you beforehand?

    ARAO:                        No.

    S/A DUNCAN:                  He just kind of showed up?

    ARAO:                        Yeah.

    S/A DUNCAN:                  Okay.

    ARAO:                        I think it was at the Ontario.       I think it was.



  Case #: 784065-17-0014                              Page 25 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                      USAO_032766
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 27 of 58 Page ID #:1162




    S/A DUNCAN:                  Okay.     Um.     Did, did he mention anything about like—and we’re just
                                 trying to get, see if you could help us with some of this stuff.

    ARAO:                        [Clears throat] Mhm.

    S/A DUNCAN:                  Uh.     Did he mention what he does doing with the guns?        If he was, uh,
                                 you know, if he was turning around and selling them?         Or if he was
                                 collecting or…?

    ARAO:                        Yeah.     [Stutters] Basically, a collector.

    S/A DUNCAN:                  Okay.

    ARAO:                        Yeah.     ‘Cause he, he bought some high end stuff.    So.      If I remember
                                 right, it was, uh…he spent, he spent, like, twelve on a pair.      Then another
                                 nine on another pair.     But those, those guns that I bought from him, were
                                 almost ten thousand for a pair.      And then, bought them from Arizona.
                                 And then…

    S/A DUNCAN:                  Oh, okay.

    ARAO:                        Sold it to him.    That kind of thing.

    S/A DUNCAN:                  Yeah.     I mean, any—I guess what we’re looking for is red flags.
                                 Because we know that being in the line of work you’re in, you, you have,
                                 I’m sure you have a good sense.       [Chuckles]

    ARAO:                        Right, right.

    S/A DUNCAN:                  For that sort of stuff.

    ARAO:                        Yeah.

    S/A DUNCAN:                  So, if there’s anything that’s, uh, really suspect to you…

  Case #: 784065-17-0014                              Page 26 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                    USAO_032767
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 28 of 58 Page ID #:1163




    ARAO:                        Yeah.

    S/A DUNCAN:                  Uh…

    ARAO:                        No, nah.     Nothing with him that I picked, that I picked, that I picked up
                                 on.

    S/A DUNCAN:                  Okay.      Do you what, like uh what part of town he lives in?    Or anything
                                 else about that?

    ARAO:                        Uh.      He—yeah.     Uh.    He lives on um...I think it’s Chino or Chino
                                 Hills.    Chino.

    S/A DUNCAN:                  Okay.

    ARAO:                        I think Chino.

    S/A DUNCAN:                  Uh, that makes sense.       Okay.

    S/A HART:                    Uh.      You mentioned, uh, Arizona.     So, you were getting to, that was the
                                 source of some of the…

    ARAO:                        Yeah.      Some of it, some of it—there’s a collector out there, who, he’s a
                                 gun broker, and, uh, his name is, I think, Tom.     Uh, he’d—that’s all he
                                 does, is sell Colts, and that’s where I, I was able to locate a couple of the
                                 guns, and, and, um, and got them from him.

    S/A HART:                    Did you contact him through, through a gun brother?

    ARAO:                        Yeah.      Well, I would have to auction and actually bid on a few.

    S/A HART:                    Oh, okay.

    ARAO:                        And then, and then won a few.        Yeah.


  Case #: 784065-17-0014                              Page 27 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                    USAO_032768
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 29 of 58 Page ID #:1164




    S/A HART:                    Did Carlos also do the same thing?

    ARAO:                        Yeah.    I think he bought through the same guy, Tom.           I think he
                                 auctioned.      ‘Cause it’s all, it was all auction.    I don’t know if you’re
                                 able to—'cause once the gun is on the auction, you can’t really call the
                                 guy, and tell him to take it off.     [U/I] auctioning works, so.

    S/A HART:                    Okay.

    ARAO:                        That’s just how a gun broker works.

    S/A DUNCAN:                  Oh, okay.

    S/A HART:                    Did you guys ever advertise on gun broker?             Or did you just…?

    ARAO:                        No.     Yeah.    I, I just never—it’s just, I don’t have much time.        I don’t
                                 have time to…

    S/A HART:                    Yeah.    [U/I]—[Voices overlap]

    ARAO:                        You know, I, I don’t do any advertising, so I, I don’t have time for that.

    S/A DUNCAN:                  Uh, were there any other, uh, companies or FFLs that you guys purchased
                                 a lot of your guns from?       [Voices overlap]

    ARAO:                        Um, well, just, whatever on gun broker.         There was a few, but I don’t—
                                 they’re, they’re all from different states.     Um, I don’t—yeah.       I don’t
                                 remember, like, what states specifically.

    S/A DUNCAN:                  Most of it from that individual in Arizona?




  Case #: 784065-17-0014                               Page 28 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                         USAO_032769
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 30 of 58 Page ID #:1165




    ARAO:                        No, just a few.     That was just a few.      Um.    I picked up a couple from
                                 some uh, other shop, some other shop.          Uh. [Sighs] I don’t uh, yeah, I
                                 couldn’t tell you a name off of my head.         Like, I think it’s in the Dakotas.
                                 One in North or South Dakota.          Um.    Maybe... [Sighs] I think there was
                                 a couple from Florida.       But this—whatever, whoever, whoever had the
                                 gun, you know, uh I would auction for it, and get it.

    S/A HART:                    All right.    Makes sense.      Let’s see.   Do you recognize—this is, this is
                                 an old picture.    So, let’s see, like, if that—do you recognize this
                                 individual?

    ARAO:                        No.     That kind of—that does look familiar.        [Music]

    S/A HART:                    Yeah.     See, you last transferred him a firearm in December.

    ARAO:                        Oh yeah.      This was, uh—yeah.        Maravilla.   I think that’s, that’s—
                                 [Voices overlap]

    S/A DUNCAN:                  Uh you cheat. [Voices overlap]

    ARAO:                        That’s one of the brothers.

    S/A DUNCAN:                  [Chuckles] It’s cheating.

    ARAO:                        Sorry, sorry.     Yeah, he, he came in with his brother.

    S/A HART:                    Okay.     And they both—[Voices overlap]

    ARAO:                        That was the brother.      Yeah.      That was the brother.    And those were—
                                 yeah.    That’s, that’s the name of it.      So, I’m sorry.    Maravilla.

    S/A HART:                    So, the brother [U/I] that was one of the brothers you were talking about?

    ARAO:                        Yeah.     That was one of the brothers.

  Case #: 784065-17-0014                               Page 29 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                         USAO_032770
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 31 of 58 Page ID #:1166




    S/A HART:                    Oh, okay.    So, is this the—[Voices overlap]

    ARAO:                        I think it was the older brother.

    S/A HART:                    Was this the, is this the other one?   Is that the younger brother?

    ARAO:                        Yeah, it looks—yeah.       That looks like him.

    S/A HART:                    All right.   So, you don’t actually have any transfers to him.

    ARAO:                        I don’t?

    S/A HART:                    No.

    ARAO:                        Mm.     I could have sworn they both—was it just him?

    S/A HART:                    No.   You—the first, the first picture I showed you, this is the dad.
                                 These are who you made most of the transfers to.

    ARAO:                        Could I [U/I]?    I couldn’t remember.     I know I talked to—[Voices
                                 overlap]

    S/A HART:                    Yeah. [Voices overlap]

    ARAO:                        Both of these guys.      And—[Voices overlap]

    S/A HART:                    He would always, supposedly, come with him.

    ARAO:                        Come with him?

    S/A HART:                    For a specific reason.

    ARAO:                        I thought this, I thought it was these two guys.




  Case #: 784065-17-0014                             Page 30 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                   USAO_032771
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 32 of 58 Page ID #:1167




    S/A HART:                    It could have been.     It could have been.    They—I mean, these—there a
                                 few.     Uh.   Between, between the two of them.

    ARAO:                        I thought it was—[Noises] Maybe this…

    S/A DUNCAN:                  So, you don’t recognize him at all?

    ARAO:                        I don’t think so.   I wanna say—[U/I] came here, or if it was a gun show.
                                 Yeah, ‘cause I remember dealing with these two a couple—they, they
                                 showed up a couple of times, and then they came back. And—yeah, I
                                 don’t…yeah, I can’t remember this guy.

    S/A HART:                    So, they both came—so—if these guys came together—so—[Voices
                                 overlap]

    ARAO:                        Yeah, these guys came, came together.         A couple of times.   And I know
                                 he bought—I’m positive he bought, and I thought he did, but maybe—see,
                                 I don’t remember…yeah, I, I—[Voices overlap]

    S/A HART:                    So, they were both interested in the firearms?      They were both handling
                                 the firearms?

    ARAO:                        Yeah.

    S/A HART:                    To, to your recollection.

    ARAO:                        Right.     And I could have sworn I did it with…see, I’m, I’m—yeah, I,
                                 [U/I]—[Voices overlap]

    S/A HART:                    [Chuckles] I mean, it was a while ago.        It happened [U/I]—[Voices
                                 overlap]

    S/A DUNCAN:                  Yeah.


  Case #: 784065-17-0014                               Page 31 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                     USAO_032772
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 33 of 58 Page ID #:1168




    S/A HART:                    It’s not like you sold so many that you know, some of the people…

    ARAO:                        Yeah.     I think I only transferred like six hundred and something guns.

    S/A HART:                    And was that, uh—[Voices overlap]

    ARAO:                        And three [U/I].

    S/A HART:                    That’s what I get for rearranging my, my folder.        [Noises]

    S/A DUNCAN:                  These blew away.

    S/A HART:                    I know that.    Um, do you recall if that was, that was here?       They came
                                 down here?      Or was this at a, uh, gun show?      That you saw ‘em?

    ARAO                         I think these guys these guys came here.

    S/A HART:                    [U/I].

    ARAO:                        Yeah.     And I don’t know if we met…[Sighs] He—‘cause we went to, we
                                 went to a Sacramento gun show once.

    S/A HART:                    Mhm.

    ARAO:                        I can’t recall if he was there or if he came down here.

    S/A HART:                    [U/I].    Just [U/I], uh, I’m sorry [U/I].   It’s, it’s possible that [U/I].

    S/A DUNCAN:                  How did you end up at this place?

    ARAO:                        Um.      My buddy owns the shop.

    S/A DUNCAN:                  Oh, okay.      So…okay.

    ARAO:                        Yeah.     I mean, John [U/I].


  Case #: 784065-17-0014                              Page 32 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                       USAO_032773
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 34 of 58 Page ID #:1169




    S/A DUNCAN:                  Oh, okay.     Yeah.

    ARAO:                        [Sighs]

    S/A HART:                    Actually, let’s, [U/I] possible that…

    S/A DUNCAN:                  Which one don’t you see?

    S/A HART:                    It’s possible he didn’t actually come down for those that were here.

    S/A DUNCAN:                  Oh.

    S/A HART:                    I see what you’re saying.         Carlos used a couple of different FFLs.
                                 That are uh…

    ARAO:                        Oh, did he?     Yeah.     I know he, I—[Voices overlap]

    S/A HART:                    Yeah, so.

    ARAO:                        I know he, I used—or he used [U/I].

    S/A HART:                    Um.     Okay.    So, you do, you do—to the best of your recollection, you
                                 do recognize this guy’s number? [Voices overlap]

    ARAO:                        Yeah, yeah.     I—yeah.

    S/A HART:                    Is there anything you can recall about those interactions?

    ARAO:                        No.     It was just, they came down.      And then, I couldn’t, I couldn’t
                                 remember much.        But I, I know they came down to check, like, the guns
                                 the first time. And then left.        And then, I think they came, they came
                                 back.     And then, decided on which ones they were gonna get, I think.
                                 And then, it—just from there.



  Case #: 784065-17-0014                               Page 33 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                      USAO_032774
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 35 of 58 Page ID #:1170




    S/A DUNCAN:                  So, at any time that you suspect that guns that he was buying was actually
                                 for him or…?    Because I know you, you—[Voices overlap]

    ARAO:                        I don’t—yeah.       I thought—I could’ve sworn—yeah, I—[Voices overlap]

    S/A DUNCAN:                  Based on your memory, you thought you might’ve sold them anyways, so.

    ARAO:                        Yeah, I, I could’ve sworn—I thought both of them.

    S/A DUNCAN:                  So, if they came in here, and—that, that’s what, you know, we’re curious
                                 to see if—[Voices overlap]

    ARAO:                        Yeah, I can’t remember if…

    S/A DUNCAN:                  If they came in, and the way they were acting [Stutters] you know?     Like
                                 I said, like being in the, the line of work you’re in, you probably picked up
                                 on this—[Voices overlap]

    ARAO:                        Yeah.    I mean, the guys that come—I mean, guys that go into any shop
                                 [U/I] if they’re looking at guns, they’re looking at guns.

    S/A DUNCAN:                  Yeah.

    ARAO:                        Then—yeah.      Then, nothing like…nothing’s really stood out.

    S/A DUNCAN:                  Oh, okay.

    ARAO:                        [U/I].   [Noises]

    S/A DUNCAN:                  Like, did he ever—something that he was buying, did he give you the
                                 money for it or anything like that?   Do you remember, or…?

    ARAO:                        Yeah, I, I don’t really—I, I—I could’ve s-, I could’ve sworn both of
                                 ‘em…


  Case #: 784065-17-0014                              Page 34 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                      USAO_032775
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 36 of 58 Page ID #:1171




    S/A DUNCAN:                  And like I said, I’m not asking ‘cause of you, I’m asking because I’m
                                 interested in…[Noises] that.          Yeah.   [Voices overlap]

    ARAO:                        Yeah, I just—[U/I].      Oh.     Yeah, I, I just…[Exhales] Yeah, I don’t—
                                 [Sighs] I couldn’t—I, I don’t even remember how they paid.           I know, I
                                 know it was, it was probably cash, but I don’t…yeah, usually when
                                 something—if, if that was the co—that’s, that’s, I mean, that’s a red flag
                                 right there.     But there was nothing that, that stood out to me, to where…

    S/A DUNCAN:                  Yeah.

    ARAO:                        It was—yeah.

    S/A DUNCAN:                  And sometimes uh, you know, when it’s actually—I guess, when the
                                 interaction’s actually happening, you’re like; “Oh, you know, it’s not that
                                 big of a deal.     It’s normal.” But them sometimes after the fact, you’re
                                 like, “Oh shit.     Maybe that was.”

    ARAO:                        Oh.      Yeah, that—[Voices overlap]

    S/A DUNCAN:                  And that’s what, that’s what I’m…

    ARAO:                        Yeah.      And that, there was nothing.       Um…

    S/A DUNCAN:                  Wondering if that’s what, you know, some sort of, something that you
                                 saw, uh…

    S/A HART:                    [U/I].

    S/A DUNCAN:                  Trying to see if we’re missing any photos here. [Chuckles]

    S/A HART:                    I don’t see anybody else.

    S/A DUNCAN:                  [Sighs]

  Case #: 784065-17-0014                               Page 35 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                          USAO_032776
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 37 of 58 Page ID #:1172




    S/A HART:                    So, yeah.     [U/I].   So, how’d it work when it came to the individuals that
                                 Carlos would find?        He just shoot you a call and say, “Hey, so I got a, got
                                 someone interested in, in buying this?” And then—[Voices overlap]

    ARAO:                        Yeah.     The ones that I, I—yeah.       He’d be like, hey.    I got, I got
                                 somebody um who’s, who’s looking for something.               And then, dude
                                 come over, they look at it.       And then, it went from there.    Um.        It
                                 wasn’t…

    S/A HART:                    [U/I].    I’m an idiot.     [U/I], I’m looking at his transactions, that are
                                 coming from him.          Not looking at…

    S/A DUNCAN:                  Mhm.

    S/A HART:                    [U/I].    Carlos’.

    S/A DUNCAN:                  Oh.      Okay.

    S/A HART:                    The Carl that were, went through here.         That’s the problem.

    S/A DUNCAN:                  Gotcha.

    S/A HART:                    So, I’m looking at all these and I’m like, “Why— I could’ve sworn there
                                 were all these other people.” So, that’s why.       That’s why I wasn’t seeing
                                 it.   Okay.    I apologize. Do you recognize her?

    ARAO:                        [Smacks lips] Yeah.

    S/A HART:                    Okay.

    ARAO:                        I sold her one.

    S/A HART:                    One?



  Case #: 784065-17-0014                                Page 36 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                        USAO_032777
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 38 of 58 Page ID #:1173




    ARAO:                        Yeah.    I think it was just the one.      Or maybe—I can’t remember—
                                 [Sighs] I know one for sure.         Can’t remember if I sold her another one?

    S/A HART:                    Was she by herself?

    ARAO:                        I transferred—yeah.      She’s the one that brought her kid.

    S/A HART:                    She brought her kid?

    ARAO:                        Yeah.

    S/A HART:                    Okay.

    ARAO:                        And then, it was like uh little um, a little three eighty, I think it was.      If I
                                 remember right.

    S/A HART:                    That was one of them.       Um, okay.       So, there actually, there are two
                                 transfers.   There one more recent [U/I] this past December, and then I
                                 think there was another the March before then, um—[Voices overlap]

    ARAO:                        Was it—oh, was it?      Okay.

    S/A HART:                    When was it?      The…so, that—for that, for that time, you remember she
                                 had her kid.

    ARAO:                        Yeah.

    S/A HART:                    Let’s see. [U/I]—[Voices overlap]

    ARAO:                        And the other one was with the forty-five?

    S/A HART:                    That sounds right.

    ARAO:                        It was a forty-five—okay.


  Case #: 784065-17-0014                              Page 37 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                        USAO_032778
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 39 of 58 Page ID #:1174




    S/A HART:                    So you think she was just by herself that time—[Voices overlap]

    ARAO:                        Yeah.     Yeah, she was—yeah.          She was—she came in the afternoon, I
                                 think it was, or something.        And then I met up with her, and then, um—
                                 yeah.     I don’t remember seeing anybody with her.

    S/A HART:                    Okay.     Do you recognize this individual?

    ARAO:                        No.     Yeah, I don’t—I don’t.

    S/A HART:                    Okay.     [U/I].   I think that’s, uh—I don’t [U/I] FFl [U/I] somewhere.

    S/A DUNCAN:                  Yeah, I think, think that’s it.

    S/A HART:                    Did you talk to her at all, about why she, uh…

    ARAO:                        No.     I think that she, I think—yeah, I think Carlos actually sold her the
                                 little thirty-eight.   Uh, and the f—oh, and the four—yeah.      I think the—
                                 yeah.     I think they were both his.

    S/A HART:                    Mhm.

    ARAO:                        Yeah.     I think they were both his, and then, I don’t if they were friends
                                 before, or how they knew each other, but I did the—you know, he was
                                 asking me to do a favor [U/I] do a transfer, so I did the transfer [U/I].

    S/A HART:                    Okay.     [U/I] you know nothing suspicious or shady or anything like that?

    ARAO:                        Yeah.     No-nothing.

    S/A HART:                    Gotcha.

    ARAO:                        Yeah.



  Case #: 784065-17-0014                                Page 38 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                     USAO_032779
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 40 of 58 Page ID #:1175




    S/A HART:                    Okay.

    S/A DUNCAN:                  Do you have a current phone number for John?

    ARAO:                        Oh.     Yeah.

    S/A DUNCAN:                  Before I forget.

    ARAO:                        [Clears throat] It’s, uh, three, one, O.   Eight, zero, one, six, nine, three,
                                 seven.     That’s a cellphone number.

    S/A DUNCAN:                  Six, nine, three, seven?

    ARAO:                        Yeah.      Six, nine, three, seven.

    S/A DUNCAN:                  [Clears throat]

    S/A HART:                    Well, you’ve been looking at photos and kind of like going back in time.
                                 And [U/I]—[Musical ringtone] over these former transactions.          Is there—
                                 were there any other individuals that came in, like, with, that seemed
                                 perfectly fine, they, but they had some other person there that was also,
                                 you know, those…[U/I] kind of like straw purchase kind of tells—[Voices
                                 overlap]

    ARAO:                        Uh, I mean, there’s, there’s—well, there’s guys that were at that, that gun
                                 show that come in groups.

    S/A HART:                    Mhm.




  Case #: 784065-17-0014                               Page 39 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                      USAO_032780
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 41 of 58 Page ID #:1176




    ARAO:                        But the guys that I, we sell to were either um—like up north, I used an
                                 FFL up there that was a couple boots down.               And we had sold guns to the
                                 guy who was actually there and bought the guns.                But they come in
                                 groups.     So.   But other than that, no.          Nothing that stood out of the
                                 ordinary or anything like that.

    S/A HART:                    All right. Throw me that picture there [U/I]. What about uh, what about
                                 an individual that came in—[U/I] out in Oxnard?

    S/A DUNCAN:                  I don’t have his photo.

    S/A HART:                    Yeah.     All right.    Okay.     It’s all right.     [U/I].   That’s all I got.

    S/A DUNCAN:                  So, the, I guess you’d say, where this goes from here, um…

    ARAO:                        Pretty much, I’m assed out, and…

    S/A DUNCAN:                  Well.     Like—[Voices overlap]

    ARAO:                        Business-wise.

    S/A DUNCAN:                  Like I said, I think—my opinion is that’s the, the best route.            And uh to
                                 keep this, I guess you’d say, at the level it is.         Uh, because if—and I’m
                                 not like, this isn’t—I’m not like threating you or anything like that.             I’m
                                 just saying that if you don’t, it’s probably gonna go to the point where
                                 there’s gonna be like a, a revocation process. o the, of your license.             And
                                 then—[Voices overlap]

    ARAO:                        Besides the, they’re gonna pull it anyways, and…?

    S/A DUNCAN:                  Well, it would, uh, that would be the, that would be the plan.             Let’s put it
                                 that way.    Uh, and then, uh, because there are—not only is the, there are
                                 a lot of issues with the paperwork…


  Case #: 784065-17-0014                                Page 40 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                             USAO_032781
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 42 of 58 Page ID #:1177




    ARAO:                        Mhm.

    S/A DUNCAN:                  With the serial numbers off, and missing multiple sales.        But uh, there’s
                                 also, there was criminal violations here.       So uh…

    ARAO:                        Like, like what kind of criminal violations?

    S/A HART:                    Well, let me just—what we talked about before.          About the, when you
                                 transferred them to yourself.

    ARAO:                        Oh.

    S/A HART:                    And then you sell, like, in the…

    S/A DUNCAN:                  In the eyes of…

    S/A HART:                    Federal law, that…

    S/A DUNCAN:                  Yeah.

    S/A HART                     Was where…

    S/A DUNCAN:                  And the straw purchase.       And after I came in here, when I went back, I
                                 said, “You know what?        My, my opinion on this is that I don’t think he
                                 thinks it’s that big of a deal.      I don’t think he even realizes…

    ARAO:                        I didn’t even know.     I, I thought it was—[Voices overlap]

    S/A DUNCAN:                  And, and that’s—[Voices overlap]

    ARAO:                        ‘Cause I was, I guess I was so focused on the freakin’ California part—
                                 [Voices overlap]

    S/A DUNCAN:                  And that’s why I’m—yeah.


  Case #: 784065-17-0014                              Page 41 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                       USAO_032782
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 43 of 58 Page ID #:1178




    ARAO:                        Where the roster didn’t matter, and then I was just able to purchase them,
                                 and do that shit.   Otherwise, I would’ve never done this shit.

    S/A DUNCAN:                  No, yeah—[Voices overlap]

    ARAO:                        And [U/I] didn’t even know.

    S/A DUNCAN:                  And that’s why I went, and you know, I just, I told them that.     And, uh,
                                 that I didn’t, I didn’t think you were, you know, uh like I said, didn’t think
                                 it was that big of a deal.   Or just didn’t even know, so.

    ARAO:                        Yeah.

    S/A DUNCAN:                  And that’s why we wanted to keep it like this.      Um, I can tell you
                                 there’s—it—there’s probably a bunch of—I’m not—you know, I don’t
                                 keep up to date with all the different CAL DOJ things but I’m sure there’s
                                 a bunch of CAL DOJ things too.       I, I know that there’s some—it, it looks
                                 like, uh, there’s probably some misdemeanors involved every time you do
                                 the whole, these private party transfer things.

    ARAO:                        Really?

    S/A DUNCAN:                  Um.     So, [Telephone rigns] it’s just things that you have to really careful
                                 with.   And, uh, I just think that’s—that, I think that would be the best
                                 route for you, is just to surrender your license.

    ARAO:                        [Groans]

    S/A DUNCAN:                  So, it looks like you don’t want to give me a decision right now?
                                 [Chuckles]




  Case #: 784065-17-0014                             Page 42 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                      USAO_032783
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 44 of 58 Page ID #:1179




    ARAO:                        Yeah.     Well, is it okay if I talk to John and just let him know, “Hey, this
                                 was probably gonna freakin’ happen”?          And, I mean, I just, like—
                                 [Voices overlap]

    S/A DUNCAN:                  Yeah.     Like I said, I can’t, I can’t make you do it, but I think that would
                                 be the best option, in terms of keeping this, uh, [U/I]—[Voices overlap]

    ARAO:                        Well, if they—I mean. If I don’t sign it over, then they’re just gonna pull it
                                 anyways.     Right?     And [U/I]—[Voices overlap]

    S/A DUNCAN:                  Well, I can’t, I can’t guarantee, I can’t just say—[Voices overlap]

    S/A HART:                    No.     They won’t [U/I] do it.       They will—the proceedings will most
                                 definitely start.

    ARAO:                        Yeah.

    S/A DUNCAN:                  Yeah.

    S/A HART:                    Whether, what would happen, just like anything, you know…

    S/A DUNCAN:                  You know how it is.       Yeah.

    S/A HART:                    [U/I] can’t say that.

    ARAO:                        I mean—yeah.        Well, I mean, is this something where they’re gonna go
                                 after me criminally or…?

    S/A DUNCAN:                  I mean, I can’t—[Voices overlap]

    ARAO:                        I mean, if it’s not like—I mean, I guess with no intent to—I mean, I didn’t
                                 know I was, you know?

    S/A DUNCAN:                  Yeah.


  Case #: 784065-17-0014                               Page 43 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                     USAO_032784
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 45 of 58 Page ID #:1180




    ARAO:                        Actually doing it.      But…[Sighs] I guess so.        That’s what I’m fucking
                                 worried about, is losing my job.

    S/A DUNCAN:                  Exactly.

    ARAO:                        You know?       I’m not fucking—you know.            I didn’t do it to, to, to, you
                                 know, to get in it to, to, to risk everything that I—you know?           I’ve been
                                 here for sixteen years.      It’s not something I just want to…

    S/A DUNCAN:                  Yeah.

    ARAO:                        Throw away.        Um. [Clears throat]

    S/A DUNCAN:                  And, uh, and that, that’s why I, I, I think this is your best route. [Voices] I
                                 can’t tell you what to do.       But um, there are a lot of decisions that that
                                 are, like we all say, above our pay grade.

    ARAO:                        Yeah.

    S/A DUNCAN:                  So.   But uh, uh, you know, I’ve…right now, I’ve got some flexibility to
                                 where I think this your best route.

    ARAO:                        Yeah.      Okay.     Um…

    S/A DUNCAN:                  Uh, I mean—[Voices overlap]

    ARAO:                        Shit, I just closed a gun this morning too.         Um, would they be willing to
                                 do it after ten days?

    S/A DUNCAN:                  No.     Yeah.      I mean—[Voices overlap]

    ARAO:                        So I can get rid of that shit.         And then uh, that’s pretty much why I’m
                                 torn, right there.



  Case #: 784065-17-0014                                Page 44 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                          USAO_032785
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 46 of 58 Page ID #:1181




    S/A DUNCAN:                  Let’s, uh—yeah.      I mean, like you said, you want to, you want to talk to
                                 John.

    ARAO:                        Yeah.      Yeah.   And then, it’s um, you know, he’s not gonna be happy.
                                 But….

    S/A DUNCAN:                  Yeah.

    ARAO:                        That’s—I’m not freaking— I mean…

    S/A DUNCAN:                  Being, being on the, you know, on the, the Special Agent side of things,
                                 we don’t deal with this as much as like a lot of the, the regulatory side
                                 those.     But I would imagine it’s not gonna be like, [Noises] they’re
                                 gonna—.they’re, you know, like I said, if you were to surrender, they
                                 would contact you, and they’d say, “Okay.           We need all your documents.
                                 You can turn them over this way, this was, this way.         A lot of times, it
                                 sounds like they just come.          They just get them from you directly.”

    ARAO:                        Mhm.

    S/A DUNCAN:                  And then the inventory is, uh, you can, from what it sounds like, you can
                                 just transfer them to whoever isn’t, whoever is allowed to have them, so.

    ARAO:                        Right.

    S/A DUNCAN:                  It’s not like they come in here and just scoop up everything, and say you
                                 know, “We’re taking it.      You’re done.” Sort of deal, so.

    ARAO:                        Well, I’m just worried about, that if I do sign it, then you guys come after
                                 me criminally, I’m screwed.           So…

    S/A DUNCAN:                  No.      And that’s—[Voices overlap]



  Case #: 784065-17-0014                              Page 45 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                        USAO_032786
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 47 of 58 Page ID #:1182




    ARAO:                        You know, that’s what’s, that’s what I’m, I’m worried about.            I’m, I’m,
                                 I’m, like—I don’t want—you know, I don’t want nothing to happen to me,
                                 that’s the thing.

    S/A DUNCAN:                  Yeah.      And that’s a, uh…

    ARAO:                        If it’s—[Voices overlap]

    S/A DUNCAN:                  And that’s a very, you know, uh, I understand your concern—[Voices
                                 overlap]

    ARAO:                        [U/I] have to get an attorney or something, some shit.        And I can’t even
                                 afford that shit, so.     Um…

    S/A DUNCAN:                  So I guess, just think about it.        I can’t—we all know, like, it’s awkward
                                 talking to you about this because it, we all know we can’t make you sit
                                 here, and make each other a bunch of promises and stuff.

    ARAO:                        Right.

    S/A DUNCAN:                  Um, but, uh, you know, I think, I think it’s your best option.       I think it’s
                                 the way to keep this, uh, to where…

    ARAO:                        It just goes away?

    S/A DUNCAN:                  Yeah.      But like I said, I can’t tell you it’s just gonna go away.

    ARAO:                        Oh.

    S/A HART:                    But you can’t say the opposite, that it’s not gonna go away.        If—you
                                 know?

    S/A DUNCAN:                  Yeah.      The—[Voices overlap]



  Case #: 784065-17-0014                                 Page 46 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                        USAO_032787
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 48 of 58 Page ID #:1183




    S/A HART:                    It’s gonna, it’s gonna do something that’s, that’s gonna happen, and then
                                 it’s gonna be something that, you know, the higher-ups are gonna [U/I].

    S/A DUNCAN:                  Yeah, ‘cause, ‘cause if there’s the whole—if the process of the, the
                                 revocation process of the, the license takes place, then there’s a, there’s a
                                 good chance that my bosses are gonna be contacting your bosses, tell them
                                 what’s going on.

    ARAO:                        Oh.

    S/A DUNCAN:                  And I just don’t wanna bring it to that, really.   I don’t want to have to, I
                                 don’t want them have to come over, you know, tell them, uh, getting your
                                 agency more involved.       And of course, they probably already know that
                                 we’re, that we’re going to talk to you, or speak to you—[Voices overlap]

    ARAO:                        Yeah.    They’re—I’m sure they already know.         Yeah.

    S/A DUNCAN:                  But we’d like to keep it to that level.

    ARAO:                        Right.

    S/A DUNCAN:                  So, um, but, uh…yeah.        If you want to talk to John, and then uh, we can
                                 always talk later.   Uh, you can always—you, you have—that’s my
                                 cellphone number that you have now.

    ARAO:                        Okay.

    S/A DUNCAN:                  That eight, one eight number that we spoke on.

    ARAO:                        What’s the last name?

    S/A DUNCAN:                  Duncan.

    ARAO:                        Okay.     Thank you.

  Case #: 784065-17-0014                              Page 47 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                      USAO_032788
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 49 of 58 Page ID #:1184




    S/A DUNCAN:                  Yup.    Um, so, yeah.      If you, you know, if you think it over and wanna
                                 give me a call, uh, we can leave it at that.

    ARAO:                        Okay.    All right.    I’ll—Let me go talk to him real quick, and then, just
                                 want to see if, uh….

    S/A DUNCAN:                  I’m just trying to, I’m just trying to be as straight up with you as I can.

    ARAO:                        Yeah, I know.

    S/A DUNCAN:                  And I know it’s probably hard to trust me after I came in here. [Chuckles]

    ARAO:                        Well, what, what is it—well… you can’t transfer the, the license to
                                 anybody else?

    S/A DUNCAN:                  I’m not sure.     You probably have to talk—[Voices overlap]

    ARAO:                        I mean, if, if…

    S/A DUNCAN:                  And if—[Voices overlap]

    ARAO:                        If I can just sign everything over to him and just, just be done with it.
                                 And then...

    S/A HART:                    Who’s him?

    ARAO:                        To Frances, to John Frances.          Is that—[Voices overlap]

    S/A HART:                    But [U/I]—[Voices overlap]

    ARAO:                        Talk to him.    Okay.      All right.

    S/A HART:                    So, it’s definitely [U/I]—[Voices overlap]

    ARAO:                        [U/I], okay.

  Case #: 784065-17-0014                               Page 48 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                      USAO_032789
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 50 of 58 Page ID #:1185




    S/A DUNCAN:                  Did the, the investigator that came here, came in here and did the
                                 inspection, do you have contact info for them?

    ARAO:                        Uh, [Sighs] she gave me a card.      I have to go dig it out.

    S/A DUNCAN:                  Okay.

    ARAO:                        I think it’s in my other bag.

    S/A DUNCAN:                  I can always…

    ARAO:                        Um…

    S/A DUNCAN:                  And I can always facilitate this too.    If you have questions about the
                                 process, they would be the best ones to tell you, you know—[Voices
                                 overlap]

    ARAO:                        Oh, oh.

    S/A DUNCAN:                  How it works, and who can do what.

    ARAO:                        Okay.

    S/A DUNCAN:                  Um…

    ARAO:                        I think I have a contact number for the guy that first started, like, when I
                                 first started.   Um…

    S/A DUNCAN:                  Okay. I can always put you two in touch.       If, if, uh…

    ARAO:                        Okay.

    S/A DUNCAN:                  If it goes down that route.     Uh, but, uh…

    ARAO:                        [Sighs] All right.

  Case #: 784065-17-0014                              Page 49 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                      USAO_032790
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 51 of 58 Page ID #:1186




    S/A DUNCAN:                  I know it sucks. But I, I’m…

    ARAO:                        Yeah, I know.    You guys are doing your job.        I understand.     It’s,
                                 it’s…it’s just government shit right now, so.

    S/A DUNCAN:                  Mhm.

    ARAO:                        Let me just add your name in real quick.       It’s that six, three, eight, your
                                 number?

    S/A DUNCAN:                  Yes.

    ARAO:                        Is that what it was?     Okay.     Um, I guess, just give me a call during the
                                 week.

    S/A DUNCAN:                  Okay.

    ARAO:                        I’ll probably end up talking with him today or tomorrow.         I’m here until
                                 Wednesday.

    S/A DUNCAN:                  Okay.

    ARAO:                        So, [Stutters] I’ll probably, I’ll see John tomorrow at work.        And then,
                                 uh, I’ll just talk to him, and…

    S/A DUNCAN:                  Where do you guys work?          Do you guys three-day work weeks?

    ARAO:                        Yeah.

    S/A DUNCAN:                  That’s nice.

    ARAO:                        It’s just by paybacks.    We just, we just went Wednesday this week.           So.




  Case #: 784065-17-0014                            Page 50 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                      USAO_032791
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 52 of 58 Page ID #:1187




    S/A DUNCAN:                  Oh, okay.    That’s nice.    All right.   Um, well, I’m— I don’t think I have
                                 anything else. Is there anything I’m forgetting right now?

    S/A HART:                    Uh, one thing [U/I]—I hate going back and, it’s out of order.      Um, with,
                                 with Carlos, with the, the firearms that were in [U/I], the, the money
                                 exchange, did that happen here?      Or did that happen elsewhere in [U/I]
                                 aware of what—[Voices overlap]

    ARAO:                        You mean the, the transfers that I did for him?

    S/A HART:                    Yeah.

    ARAO:                        Yeah, they would be here.

    S/A HART:                    Okay.

    ARAO:                        The people that come in, and buy stuff from.      And then [U/I] bring
                                 money, and then give him money, and go from there.

    S/A HART:                    About how much profit do you think he was getting for, for [U/I]—
                                 [Voices overlap]

    ARAO:                        Uh, probably not much.      ‘Cause she’s buying them on—you know, the,
                                 the cost on those things are high at the, the start.   Um, that’s the thing we
                                 got, we got into is, the, you’re making anywhere from three, to four, or
                                 five hundred dollars, depending on what it is.     So, it’s not like you’re
                                 making thirty dollars off a new gun.      You’re making more.

    S/A HART:                    Really?

    ARAO:                        So—yeah, so.




  Case #: 784065-17-0014                             Page 51 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                     USAO_032792
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 53 of 58 Page ID #:1188




    S/A HART:                    ‘Cause I, I contacted that dude in Arizona, and pulled some of the receipts
                                 on like how much you guys are paying for them.

    ARAO:                        Yeah.      We were—I paid—[Voices overlap]

    S/A HART:                    And there were, there were a couple a thousand, but—[Voices overlap]

    ARAO:                        Well, they’re like—[U/I].       I know the ones I paid for were I think uh, I
                                 paid uh like almost ten thousand for [U/I].     And then, those sold for
                                 twelve, I think.    And then, another, uh, I sold another pair.   But I bought
                                 them separate.     One was for thirty, I think thirty-four hundred dollars.
                                 And the other one was about thirty-two hundred dollars.        So they’re not,
                                 they’re not, they weren’t cheap.      And then I sold for um—[Voices
                                 overlap]

    S/A HART:                    No.     Oh.   They’re not cheap.     No.

    ARAO:                        Yeah.      But….

    S/A HART:                    Um….

    ARAO:                        Some—yeah.         Sometimes you get lucky, you know?       You get—we’d be
                                 able to get a thousand dollars here or there.    But it wasn’t like we were
                                 making—it was, it was nothing to where we could retire from.         You
                                 know?

    S/A HART:                    Okay.

    ARAO:                        So, I mean, we were making some money.           But I mean, it, it took money
                                 to make money.       So, I mean, I mean, I don’t have, uh—I mean, I put ten
                                 grand on a credit card just to get two guns.     And it’s not a very good
                                 investment when you’re making—you’re putting in ten to make to make
                                 two.    You know?

  Case #: 784065-17-0014                              Page 52 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                     USAO_032793
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 54 of 58 Page ID #:1189




    S/A HART:                    Mhm.

    ARAO:                        So, I mean, it was all—just, like there was you know, like there’s stuff I
                                 thought I’d keep, but then I ended up selling.     So, yeah.   [Noises]

    S/A DUNCAN:                  Well, I mean, we appreciate you sitting down and being cordial about all
                                 this.   I know it’s uh, not a pleasant thing to do, so.

    ARAO:                        Yeah.    It’s not.

    S/A DUNCAN:                  Um…

    ARAO:                        But I mean, I didn’t—Honestly, I didn’t think I was doing anything
                                 wrong.

    S/A HART:                    Yeah.

    S/A DUNCAN:                  And, and uh you know, I, I—After meeting with you here the one time, I, I
                                 uh, you know, I—That’s why I said, I think we should just meet with you
                                 personally, do it that way.

    ARAO:                        I appreciate that.   I mean, I appreciate that.   And then, my—I mean, I
                                 mean, my bosses probably know, anyways, so.

    S/A DUNCAN:                  Yeah.    I mean, I’m not sure—[Voices overlap]

    ARAO:                        I know [U/I].    They like to keep everything freakin’ hush-hush anyways,
                                 so.

    S/A DUNCAN:                  Yeah.    I’m not sure how your, you know, how your policies are.          But
                                 uh, if you’re, if you’re supposed to notify them that you have contact with
                                 us or not.   Um.

    ARAO:                        No.

  Case #: 784065-17-0014                              Page 53 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                    USAO_032794
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 55 of 58 Page ID #:1190




    S/A DUNCAN:                  However you handle that, it is, what it is.   Um, uh, the, uh, I think they
                                 already know that we were gonna contact you and try to talk to you
                                 anyways.     [Noises]

    ARAO:                        Probably.

    S/A DUNCAN:                  Because after talking with Carlos, uh, they knew about that, so.    Uh, I
                                 think that’s all I got, man.    Anything I’m forgetting now or…?

    S/A HART:                    Uh…

    S/A DUNCAN:                  Anything that you’ve, uh, thought of?

    S/A HART:                    Nope, nope.

    S/A DUNCAN:                  [Chuckles]

    S/A HART:                    Maybe just, uh, tell, tell John that we’re, we’re nice guys, so when [U/I]
                                 sit down with us, too.     [Laughter]

    S/A DUNCAN:                  Yeah.    Hopefully he doesn’t badge us.       Um…

    ARAO:                        Oh, yeah.     I mean, he can, he’ll meet you here.   You know?

    S/A DUNCAN:                  Okay.

    ARAO:                        So, I’m sure he’s, he’ll be working eight hours.     And then just, and just
                                 to, to tell him to meet you guys here if you want.

    S/A DUNCAN:                  Yeah.

    ARAO:                        So.




  Case #: 784065-17-0014                              Page 54 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                   USAO_032795
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 56 of 58 Page ID #:1191




    S/A DUNCAN:                  So, and just remember you—according to the paperwork, you are the, the
                                 president—[Voices overlap]

    ARAO:                        The pres.

    S/A DUNCAN:                  So, uh, the, the, I think the final decision is, is up to you on what you guys
                                 do.

    ARAO:                        Well, I mean, we’re like half and half, so, it’s like—[Voices overlap]

    S/A DUNCAN:                  Yeah.

    ARAO:                        You know, where I’m [U/I].

    S/A DUNCAN:                  Yeah.       [U/I]—[Voices overlap]

    ARAO:                        [Sighs] [U/I] I’m not gonna stick my neck out for him doing this anymore,
                                 so.   Yeah.      It wasn’t profitable that much, anyways, so.       You know,
                                 [U/I].   Oh, well.

    S/A DUNCAN:                  Yeah.       I guess.

    ARAO:                        It sucks.     But—[Voices overlap]

    S/A DUNCAN:                  You know?         I guess the question to be is, is it really worth it at this point?
                                 So, um, but—yeah, I mean, I guess, just think about it.          And, um, if you
                                 want, I can call you at the end of the week.        Um, or you can call me, um,
                                 it’s up to you.

    ARAO:                        Yeah.       I’m off—I’ll be off Thursday, Friday.      But I got the kids, so I’m
                                 stuck.      I’m running baseball practice and stuff like that, so.

    S/A DUNCAN:                  Okay.



  Case #: 784065-17-0014                                Page 55 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                         USAO_032796
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 57 of 58 Page ID #:1192




    ARAO:                        Um, [U/I] I’m not gonna think about anything on the weekend, so.           Um,
                                 if I don’t—if you don’t hear from me like either Thursday or Friday, just,
                                 just give me a call.     I mean, I’m, I’m—you know.

    S/A DUNCAN:                  Okay.    And, uh, and I, I don’t think we’ll have to like meet in person
                                 again or anything.      It’ll probably just be a phone conversation, so.   Um,
                                 but, uh, yeah.    We’ll go from there.

    ARAO:                        All right. [Noises, voices]

    S/A DUNCAN:                  [U/I] appreciate it.

    S/A HART:                    Do you have the card?

    S/A DUNCAN:                  [U/I].

    S/A HART:                    Do you have a card?

    S/A DUNCAN:                  Yeah, I knew I had one somewhere.

    ARAO:                        [U/I].

    S/A DUNCAN:                  Yeah.    Do you have one?          I gave, I think I gave all mine away.

    S/A HART:                    [U/I]. [Noises]

    ARAO:                        Oh, shit.    [U/I] state?

    S/A DUNCAN:                  [Chuckles]

    S/A HART:                    [U/I].

    ARAO:                        [U/I] I only got two days [U/I].

    S/A HART:                    Yeah.

  Case #: 784065-17-0014                                Page 56 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                       USAO_032797
Case 2:18-cr-00121-PSG Document 195-1 Filed 10/25/19 Page 58 of 58 Page ID #:1193




    S/A DUNCAN:                  And we’re out of the same office.            [U/I].

    ARAO:                        All righty.       [U/I].

    S/A DUNCAN:                  All right, sir.     I appreciate it.

    ARAO:                        All right. [Pause] [Noises]

                                                                       [End of recording]




  Case #: 784065-17-0014                                    Page 57 of 57
  Recording: 170925_0021
  Transcribed by: N. Escamilla
  Reviewed by: A. Snyder                                                                    USAO_032798
